 



EXHIBIT 10.5
AGREEMENT ID          
259.                    
FPS-2 SERVICE AGREEMENT
     THIS AGREEMENT, made and entered into this 5th day of December, 1994 by and
between COVE POINT LNG LIMITED PARTNERSHIP, a Delaware limited partnership
(“Operator”) and WASHINGTON GAS LIGHT COMPANY, a District of Columbia
corporation (“Customer”).
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
     Section 1. Service to be Rendered. Operator shall perform and Customer
shall receive service in accordance with the provisions of the effective Rate
Schedule FPS-2 and the applicable General Terms and Conditions of Operator’s
FERC Gas Tariff, Revised Volume No. 1 (“Operator’s tariff”), on file with the
Federal Energy Regulatory Commission (“FERC” or “Commission”), as the same may
be amended or superseded in accordance with the rules and regulations of the
Commission and the terms and conditions of this Service Agreement. The maximum
obligation of Operator to provide FPS-2 service to or for Customer is specified
in Appendix A, attached hereto, as the same may be amended from time to time by
agreement between Customer and Operator. Service hereunder shall be provided
subject to the provisions of Subpart G of Part 284 of the Commission’s
regulations.
     Section 2. Term. Service under this Agreement shall commence 30 days after
Operator gives notice that it is prepared to commence service and shall continue
in full force and effect for an Initial Term ending on the last day of the
Withdrawal Season that commences twenty (20) years after the date service is
initiated hereunder and year to year thereafter, subject to termination by
either party on written notice to that effect not less than one (1) year prior
to the expiration of the Initial Term or any subsequent one (1) year period.
Pre-granted abandonment shall apply upon termination of this Agreement.
     Section 3. Rates. Unless otherwise agreed to by the parties in writing, and
subject to Appendix B attached hereto, Customer shall pay Operator the maximum
charges and furnish Retainage as set forth in the above-referenced Rate Schedule
and Tariff.
     Section 4. Notices. Notices to Operator under this Agreement shall be
addressed to it at 20 Montchanin Road, Wilmington, Delaware 19807, Attention: L.
Michael Bridges, and notices to Customer shall be addressed to it at 6801
Industrial Blvd., Springfield, VA 22151, Attention: Director, Gas Services
Planning, until changed by either party by written notice.

 



--------------------------------------------------------------------------------



 



AGREEMENT ID          

259.                    
2
     Section 5. Superseded Agreements. This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service Agreements: N/A

                          WASHINGTON GAS LIGHT COMPANY   COVE POINT LNG LIMITED
PARTNERSHIP    
 
                       
By
  /s/ Frank J. Hollewa       By   /s/ L. Michael Bridges        
 
                       
Title
  Senior Vice President       Title   Chairman        
Date
  December 7, 1994       Date   December 12, 1994        

awi/K101994.WGL

 



--------------------------------------------------------------------------------



 



AGREEMENT ID
259.
Appendix A
to
FPS-2 Service Agreement
between Cove Point LNG Limited Partnership (Operator)
and Washington Gas Light Company (Customer)
Quantity: Maximum Contract Peaking Quantity (MCPQ): 250,000 Dth
               Maximum Daily Peaking Quantity (MDPQ): 50,000 Dth
Receipt Points/Delivery Points:
Primary Receipt Points for Natural Gas

         
 
  Measuring   Maximum Daily
 
  Sta. Name   Quantity (Dth/day)
 
       
 
      As Established Pursuant
 
      to Section 5(a) of Rate
 
      Schedule FPS-2

Primary Delivery Points for Natural Gas

      Measuring   Maximum Daily Sta. Name   Quantity (Dth/day)
a.  White Plains
  50,000
 
   
b.  Centreville
  50,000
 
   
c.  Patuxent
  10,000
 
   
d.  Prince Frederick
  10,000
 
   
e.  Chalk Point
  50,000

 



--------------------------------------------------------------------------------



 



AGREEMENT ID

259.
Appendix B
to
FPS-2 Service Agreement
between Cove Point LNG Limited Partnership (Operator)
and Washington Gas Light Company (Customer)
Maximum Rates and Charges:

A.   Monthly Reservation Charge

$4.25 per Dth of Maximum Daily Peaking Quantity adjusted pursuant to section
(B) below.

B.   Reservation Charge Adjustments:

  (i)   Commencing April 1, 1995, the Monthly Reservation Charge set forth in
(A) above shall be adjusted as of April 1 of each calendar year based on
one-half of the percentage change in the U.S. Department of Commerce Gross
Domestic Product Implicit Price Deflator (the “GDP Implicit Price Deflator”)
during the four quarters of the prior calendar year as determined pursuant to
the following formula:

Tn = To (1 + 0.5 (G1/G2 - 1))
where Tn = Adjusted Reservation Charge

     
To = Reservation Charge as of March 31, provided, however, that the Reservation
Charge for March 31, 1995 shall be $4.25
        G1 = GDP Implicit Price Deflator for the fourth quarter (Quarter IV) of
the prior calendar year         G2 = GDP Implicit Price Deflator for the fourth
quarter (Quarter IV) of the year preceding the prior calendar year.

 



--------------------------------------------------------------------------------



 



AGREEMENT ID

259.
2

      G1 shall be determined based upon the Final GDP Implicit Price Deflator
for the fourth quarter of the prior year, as published in March of each calendar
year by the U.S. Department of Commerce.         If the GDP Implicit Price
Deflator should no longer be available or published for any reason, and
notification of such is given by one party to the other, the parties hereto
shall enter into discussions on a comparable substitute index for the
adjustments. In the event the parties do not reach agreement on a replacement
index within 30 days of the notification, the issue of a proper replacement
index shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules.     (ii)  
Monthly Reservation Charge payments made by customer under the FPS-2 Service
Agreement to which this Appendix B is appended shall be credited with payments
made by Customer in accordance with Customer’s FTS Service Option Election as
approved by FERC’s September 28, 1994 order in Docket No. CP94-59.

  C.   Commodity charge: The effective Maximum Commodity Tariff Rate on file
with the FERC for service under Operator’s Rate Schedule FTS (firm
transportation) multiplied by each Dth delivered for Customer’s account during
the month. No Commodity Charge will be assessed for Authorized Excess Withdrawal
Quantities.   D.   Authorized Excess Withdrawal Quantities Charge: The effective
Maximum Commodity Tariff Rate on file with the FERC for service under Operator’s
Rate Schedule ITS (interruptible transportation) multiplied by each Dth of the
Authorized Excess Withdrawal Quantities delivered during the month.   E.  
Annual Charge Adjustment: An Annual Charge Adjustment (“ACA”) as such surcharge
is established for Operator by the FERC.   F.   Taxes: A separate surcharge
providing for the recovery of any taxes that may be levied on Operator by
governmental authorities for quantities of Natural Gas/LNG delivered or received
for the account of Customer.

 



--------------------------------------------------------------------------------



 



 2 
The Master List of Interconnects as defined in the General Terms and Conditions
of Operator’s Tariff is incorporated herein by reference for purposes of listing
valid secondary receipt points and delivery points
Other Terms and Conditions:

A.   Notwithstanding the maximum cost-of-service based charges on file with the
Commission for service under Rate Schedule FPS-2, Customer shall not pay a total
effective rate in excess of that provided in Appendix B. In the event that
Operator receives approval from the Commission to charge rates determined on
other than a cost of service basis, Customer shall pay the rate provided in
Appendix B or such lesser rate as the Commission approves. Customer agrees not
to make or solicit any filing, pursuant to Section 5 of the Natural Gas Act,
opposing the initial maximum charges as established in the Commission’s order
issued September 28, 1994 in Docket No. CP94-59-000, et  al. for service under
Rate Schedule FPS-2, as such charges were modified in the Commission’s order
denying reconsideration in said proceeding, and as set forth in Operator’s
tariff for service under Rate Schedule FPS-2.   B.   This Agreement shall
terminate if Operator has not excepted the certificate issued by the Commission
in Docket No. CP94-59-000, et al., on or before January 31, 1995.

This Appendix A shall become effective as of December 5, 1994 and shall cancel
and supersede the previous Appendix A to the Service Agreement dated N/A. With
the exception of this Appendix A, all other terms and conditions of said Service
Agreement shall remain in full force and effect.

                      WASHINGTON GAS LIGHT COMPANY       COVE POINT LNG LIMITED
PARTNERSHIP    
 
                   
By
  /s/ Frank J. Hollewa       By   /s/ L. Michael Bridges    
 
                   
Title
  Senior Vice President       Title   Chairman    
Date
  December 7, 1994       Date   December 12, 1994    



--------------------------------------------------------------------------------



 



 3 
This Appendix B shall become effective as of December 5, 1994 and shall cancel
and supersede the previous Appendix B to the Service Agreement dated N/A. With
the exception of this Appendix B, all other terms and conditions of said Service
Agreement shall remain in full force and effect.

                      WASHINGTON GAS LIGHT COMPANY       COVE POINT LNG LIMITED
PARTNERSHIP    
 
                   
By
  /s/ Frank J. Hollewa       By   /s/ L. Michael Bridges    
 
                   
Title
  Senior Vice President       Title   Chairman    
Date
  December 7, 1994       Date   December 12, 1994    

awi/K101994.wgl

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
UNDER RATE, SCHEDULE FTS
THIS AGREEMENT, made and entered into this 17th day of August, 1995, by and
between COVE POINT LNG LIMITED PARTNERSHIP, a Delaware limited partnership,
(“Operator”) and WASHINGTON GAS LIGHT COMPANY, a District of Columbia
corporation, (“Buyer”).
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
     Section 1. Service to be Rendered. Operator shall perform and Buyer shall
receive Elected FTS Service in accordance with the provisions of the effective
Rate Schedules FPS-2 and FTS, the applicable General Terms and Conditions of
Operator’s FERC Gas Tariff, First Revised Volume No. 1, on file with the Federal
Energy Regulatory Commission (“Commission”), as the same may be amended or
superseded in accordance with the rules and regulations of the Commission and
the terms and conditions of this Service Agreement including Appendix A. The
maximum obligation of Operator to provide Elected FTS Service to or for Buyer is
specified in Appendix A, as the same may be amended from time to time by
agreement between Buyer and Operator. Service hereunder shall be provided
subject to the provisions of Subpart G of Part 284 of the Commission’s
regulations.
     Section 2. Term. Service under this Agreement shall commence as of the date
of commencement of Buyer’s firm peaking service under Operator’s Rate
Schedule FPS-2, Contract Number FPS2001, (“Buyer’s Peaking Service Contract”)
and shall continue in full force and effect until the termination of Buyer’s
Peaking Service Contract. Pre-granted abandonment shall apply upon termination
of this Agreement.
     Section 3. Rates. Unless otherwise agreed to by the parties in writing,
Buyer shall pay Operator the maximum charges and furnish Retainage as set forth
in the above-referenced Rate Schedule and Tariff for Elected FTS Service.
     Section 4. Notices. Notices to Operator under this Agreement shall be
addressed to it at 20 Montchanin Road, Wilmington, Delaware, 19807, Attention:
Director, Marketing & Regulatory Affairs, and notices to Buyer shall be
addressed to it at 6801 Industrial Blvd., Springfield, Virginia, 22151,
Attention: Director, Gas Services Planning, until changed by either party by
written notice.
     Section 5. Superseded Agreements. This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service Agreements: (Not
applicable)

                      WASHINGTON GAS LIGHT COMPANY       COVE POINT LNG LIMITED
PARTNERSHIP    
 
                   
By
  /s/ Frank J. Hollewa       By   /s/ L. Michael Bridges    
 
                   
 
  Frank J. Hollewa           L. Michael Bridges    
Title
  Senior Vice President       Title   Chairman    
Date
  August 31, 1995       Date   August 17, 1995    

 



--------------------------------------------------------------------------------



 



Appendix A
to
FTS Service Agreement Between
Cove Point LNG Limited Partnership (Operator)
and Washington Gas light Company (Buyer)
Maximum Firm Transportation Quantity (MFTQ): 50,000 Dth/day
FTS Service is being performed as the Elected FTS Service option pursuant to
Rate Schedule FPS-2
Primary Receipt Point

              Measuring       Maximum Daily Station Name       Quantity
(Dth/day)
Cove Point LNG
Loudoun Station -
Columbia Transmission
        50,000  

Primary Delivery Points

              Measuring       Maximum Daily Station Name       Quantity
(Dth/day)
WGL – Centerville, VA
        50,000  
WGL – White Plains, MD
        50,000  
WGL – Benedict, MD
        50,000  
WGL – Prince Frederick, MD
        50,000  
WGL – Lusby, MD
        50,000  

The aggregated maximum daily quantity to be delivered through the
above-referenced measuring stations shall not exceed 50,000 Dth per day.
The Master List of Interconnects (MLI) as defined in the General Terms and
Conditions of Operator’s Tariff is incorporated herein by reference for the
purposes of listing valid secondary receipt points and delivery points.
Service changes pursuant to this Appendix A shall become effective as of the
commencement of Buyer’s Firm Transportation Service Agreement dated August 10,
1995. With the exception of this Appendix A, all other terms and conditions of
said Service Agreement shall remain in full force and effect.

                      WASHINGTON GAS LIGHT COMPANY       COVE POINT LNG LIMITED
PARTNERSHIP    
 
                   
By
  /s/ Frank J. Hollewa       By   /s/ L. Michael Bridges    
 
                   
 
  Frank J. Hollewa           L. Michael Bridges    
Title
  Senior Vice President       Title   Chairman    
Date
  August 31, 1995       Date   August 17, 1995    

 